Exhibit 13.1 Avalon Holdings Corporation 2013 Annual Report Financial Highlights (in thousands, except for per share amounts) For the year Net operating revenues $ $ Income (loss) before income taxes ) Net income (loss) ) Net income (loss) per share .12 ) At year-end Working capital $ $ Total assets Total equity The Company Avalon Holdings Corporation provides waste management services to industrial, commercial, municipal and governmental customers in selected northeastern and midwestern U.S. markets. Avalon Holdings Corporation also owns the Avalon Golf and Country Club, which operates golf courses and related facilities. Contents Financial Highlights 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Consolidated Balance Sheets 9 Consolidated Statements of Operations 10 Consolidated Statements of Cash Flows 11 Consolidated Statements of Shareholders’ Equity 12 Notes to Consolidated Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Management’s Report on Internal Controls over Financial Reporting 22 Company Location Directory 23 Directors and Officers 24 Shareholder Information 25 1 Avalon Holdings Corporation and Subsidiaries Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information which management believes is relevant to an assessment and understanding of the operations and financial condition of Avalon Holdings Corporation and its Subsidiaries (collectively “Avalon”). This discussion should be read in conjunction with the consolidated financial statements and accompanying notes. Statements included in Management’s Discussion and Analysis of Financial Condition and Results of Operations which are not historical in nature are intended to be, and are hereby identified as, “forward looking statements.’ Avalon cautions readers that forward looking statements, including, without limitation, those relating to Avalon’s future business prospects, revenues, working capital, liquidity, capital needs, interest costs, and income, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward looking statements, due to risks and factors identified herein and from time to time in Avalon’s reports filed with the Securities and Exchange Commission. Liquidity and Capital Resources For the year 2013, Avalon utilized existing cash, cash provided by operations and cash provided through a private placement offering described below to fund capital expenditures and meet operating needs. On July 18, 2013 Avalon, through a wholly owned subsidiary, received two permits to drill, construct and operate two salt water injection wells. In August 2013, Avalon created a new Ohio limited liability company, AWMS Holdings, LLC, to act as a holding company to form and own a series of wholly owned subsidiaries that will own and operate salt water injection wells and facilities (together the “facilities”). AWMS Holdings, LLC, will offer investment opportunities to accredited investors by selling membership units of AWMS Holdings, LLC through private placement offerings. The monies received from these offerings, along with internally contributed capital, will be used to construct the facilities necessary for the operation of salt water injection wells. American Water Management Services, LLC, a wholly owned subsidiary of Avalon, will manage the operations, be responsible for the marketing and sales function and make all the decisions regarding the well operations for a percentage of the gross revenues. As a result of the private placement offerings, Avalon may not be the majority owner of AWMS Holdings, LLC; however, due to the managerial control of American Water Management Services, LLC, the financial statements of AWMS Holdings, LLC and subsidiaries will be included in the Avalon consolidated financial statements. In August 2013, AWMS Holdings, LLC formed its first wholly owned subsidiary, AWMS Rt. 169, LLC, to own and operate the two salt water injection wells mentioned above. Avalon, through a wholly owned subsidiary, made an initial capital contribution of $3.0 million which included cash and certain well assets, including the permits, in exchange for membership units of AWMS Holdings, LLC. In October 2013, AWMS Holdings, LLC began accepting subscriptions, through a private placement offering to accredited investors, for the purchase of membership units in AWMS Holdings, LLC. The private placement offering is expected to raise $3.5 million. At December 31, 2013, AWMS Holdings, LLC had received $3.05 million from the sale of membership units to accredited investors with an additional $.35 million being received in the first two months of 2014. The monies raised through the private placement offering plus cash contributed by Avalon will be used to construct the facilities necessary for the operation of two salt water injection wells. If additional monies are needed to complete construction of the facilities, AWMS Holdings, LLC will offer additional membership units in order to raise the required funds. If necessary, Avalon will purchase any unsold membership units. Construction of the facilities commenced in the fourth quarter of 2013. At December 31, 2013, AWMS Holdings, LLC had incurred $2.6 million in capital expenditures for the drilling and construction of the two salt water injection wells and had paid vendors $1.2 million for such expenditures. The wells are expected to be operational by the end of the first quarter of 2014. 2 Avalon Holdings Corporation and Subsidiaries In 2013, Avalon incurred capital expenditures of $4.1 million of which $2.4 million have been paid. Such expenditures related principally to the drilling of two salt water injection wells and the construction of related facilities, building improvements and equipment for the golf and related operations segment. Avalon’s aggregate capital expenditures in 2014 are expected to be in the range of $3.5 million to $4.5 million, which will principally relate to completing the drilling and construction of the salt water injection wells and related facilities, building improvements and equipment purchases. On November 1, 2003, Avalon entered into a long-term agreement with Squaw Creek Country Club to lease and operate its golf course and related facilities. The lease has an initial term of ten (10) years with four (4) consecutive ten (10) year renewal term options unilaterally exercisable by Avalon. Under the lease, Avalon is obligated to pay $15,000 in annual rent and make leasehold improvements of $150,000 per year. Amounts expended by Avalon for leasehold improvements during a given year in excess of $150,000 will be carried forward and applied to future leasehold improvement obligations. Based upon the amount of leasehold improvements already made, Avalon expects to exercise all of its renewal options. Working capital was $9.5 million at December 31, 2013 compared with $8.1 million at December 31, 2012. The increase is primarily due to an increase in cash and cash equivalents and an increase accounts receivable, partially offset by an increase in accounts payable. Cash and cash equivalents increased as a result of cash provided by operating activities and proceeds received from the private placement offering mentioned above. The increase in accounts receivable at December 31, 2013 compared with December 31, 2012 is primarily due to higher net operating revenues of the waste management services segment in the fourth quarter of 2013 compared with the fourth quarter of 2012. The increase in accounts payable of $1.4 million at December 31, 2013 compared with December 31, 2012 is primarily due to the amounts still owed vendors for the construction and drilling of the two salt water injection well facilities. Avalon currently has a $1.0 million unsecured line of credit agreement with The Huntington National Bank. Interest on borrowings accrues at LIBOR plus 1.75%. The agreement provides for a minimum interest rate of 3.25%. The line of credit is renewed annually and contains certain financial and other covenants, customary representations, warranties and events of defaults. At December 31, 2013 and December 31, 2012, there were no borrowings under the line of credit. Management believes that anticipated cash provided from future operations, existing working capital, Avalon’s ability to borrow money under its credit facility, will be, for the foreseeable future, sufficient to meet operating requirements and fund capital expenditure programs. If business conditions warrant the acquisition or construction of additional salt water injection wells, management believes that it will be able to raise the necessary monies needed through private placement offerings. Growth Strategy: Our growth strategy for the waste management services segment will focus on increasing revenue, gaining market share and enhancing shareholder value through internal growth. Although we are a waste management services company, we do not own any landfills or provide waste collection services. However, because of our many relationships with various disposal facilities and transporters, we are able to be more flexible and provide alternative solutions to a customer’s waste disposal or recycling needs. In addition, Avalon has purchased options on a number of properties for the purpose of drilling salt water injections wells for the disposal of the brine waters from oil and gas drilling. As previously mentioned Avalon has commenced the construction and drilling of two salt water injection wells and related facilities on one of these properties. It is the intent of Avalon to acquire or construct additional salt water injection wells, if business conditions warrant such opportunities. We intend to capitalize on our management and sales staff which has extensive experience in all aspects of the waste business. As such, we intend to manage our internal growth as follows: • Sales and Marketing Activities . We will focus on retaining existing customers and obtaining new business through our well-managed sales and marketing activities. We seek to manage our sales and marketing activities to enable us to capitalize on our position in many of the markets in which we operate. We provide a tailored program to all of our customers in response to their particular needs. We accomplish this by centralizing services to effectively manage their needs, such as minimizing their procurement costs. We also intend to utilize our sales and marketing capabilities to secure customers for the salt water injection well business who will utilize our wells to dispose of brine water from oil and gas drilling. 3 Avalon Holdings Corporation and Subsidiaries We currently have a number of professional sales and marketing employees in the field who are compensated using a commission structure that is focused on generating high levels of quality revenue. For the most part, these employees directly solicit business from existing and prospective customers. We emphasize our rate and cost structures when we train new and existing sales personnel. We intend to hire additional qualified professional sales personnel to expand into different geographical areas. • Long-Term Agreements . We seek to obtain long-term agreements with our customers when possible. By obtaining such long-term agreements, we will have the opportunity to grow our revenue base at the same rate as the underlying revenue growth of these customers. We believe this positions us to minimize revenue deterioration and experience internal growth rates that are generally higher than our industry’s overall growth rate. Additionally, we believe that by securing a base of long-term recurring revenue, we are better able to protect our market position from competition and our business may be less susceptible to downturns in economic conditions. • Development Activities . We will seek to identify opportunities to further position us as an integrated service provider in markets where we provide services. In addition, we will continue to utilize the extensive experience of our management and sales staff to bid on significant one-time projects and those that require special expertise. Where appropriate, we may seek to obtain permits that would provide vertically integrated waste services or expand the service offerings or leverage our existing volumes with current vendors to provide for long term, cost competitive strategic positioning within our existing markets. For the golf and related operations, several private country clubs in the northeast Ohio area are experiencing economic difficulties. Avalon believes some of these clubs may represent an attractive investment opportunity. While Avalon has not entered into any pending agreements for acquisitions, it may do so at any time and will continue to consider acquisitions that make economic sense. Such potential acquisitions could be financed by existing working capital, utilizing its line of credit, secured or unsecured debt, issuance of common stock, or issuance of a security with characteristics of both debt and equity, any of which could impact liquidity in the future. Results of Operations Avalon’s primary business segment, the waste management services segment, provides hazardous and nonhazardous waste brokerage and management services and captive landfill management services. The golf and related operations segment includes the operation of golf courses and related facilities and a travel agency. Performance in 2013 compared with 2012 Overall Performance Net operating revenues increased 22% to $59.5 million in 2013 compared with $48.9 million in 2012. The increase is primarily due to a substantial increase in the net operating revenues of the waste management services segment and to a lesser extent, an increase in the net operating revenues of the golf and related operations segment. Costs of operations increased to $49.6 million in 2013 compared with $40.3 million in 2012. Such increase is primarily due to the increased costs of the waste management services segment, as these costs vary directly with the net operating revenues. Fixed costs relating to depreciation expense were $1.6 million in both 2013 and 2012. Consolidated selling, general and administrative expenses increased to $8.0 million in 2013 compared with $7.4 million in 2012. This increase is primarily due to an increase in the amount of bonuses and incentives of the waste management services segment. Avalon recorded net income of $.4 million, or $.12 per share in 2013 compared with a net loss of $.3 million or $.09 per share in 2012. Segment Performance . Segment performance should be read in conjunction with Note 12 to the Consolidated Financial Statements. Net operating revenues of the waste management services segment increased approximately 27% to $47.2 million in 2013 compared with $37.3 million in 2012. The waste management services segment is comprised of the waste brokerage and management services business and the captive landfill operations. The net operating revenues of the waste brokerage and management services business increased to $44.9 million in 2013 from $34.9 million in 2012 and the net operating revenues of the captive landfill management operations decreased slightly to $2.3 million in 2013 from $2.4 million in 2012. The net operating revenues from event work or one-time projects of the waste brokerage and management services business increased almost 47%, while the net operating revenues from continuous work decline by 13%. Event work is defined as bid projects under contract that occurs on a one-time basis over a short period of time. Such work can fluctuate significantly from year to year. In addition, during 2013, the waste brokerage and management services business provided a significant amount of managerial, consulting and clerical services for a single customer. The revenues associated with these services amounted to $7.5 million, however; the gross margins associated with this type of work were much lower than our traditional waste brokerage and management services’ margins. The net operating revenues of the captive landfill operations decreased slightly due to lower transportation revenues associated with transporting the waste from the owner’s plants to their captive landfill. The volume of waste disposed of is entirely dependent upon the amount of waste generated by the owner of the landfill for whom Avalon manages the facility. 4 Avalon Holdings Corporation and Subsidiaries Income before taxes for the waste management services segment increased to $3.8 million in 2013 compared with $3.0 million in the prior year. The increase is primarily due to the increase in net operating revenues of the waste brokerage and management services business. Income before taxes of the waste brokerage and management services business increased to $3.4 million in 2013 compared with $2.6 million in 2012 primarily as a result of the higher net operating revenues. However, due to the lower gross margins of the managerial, clerical and consulting services, the average gross margins of the waste brokerage and management services business declined to 17% in 2013 from 19 % in 2012. Income before taxes of the captive landfill operations was $.4 million in both 2013 and 2012. Net operating revenues of the golf and related operations segment were $12.3 million in 2013 compared with $11.7 million in 2012. Due to adverse weather conditions, net operating revenues relating to the golf courses, which are located in northeast Ohio and western Pennsylvania, were minimal during the first three months of 2013 and 2012. The average number of members during 2013 increased to 3,613 compared with 3,353 in 2012. Net operating revenues from membership dues, green fees, food and beverage sales, merchandise sales and spa services all increased in 2013 compared with 2012 primarily as a result of the increase in members. Although the net operating revenues from membership dues increased in 2013 compared with 2012, the average net operating revenues per member from membership dues decreased slightly due to a change in the mix between social and golf members and from promotional membership programs. The golf and related operations segment incurred a loss before taxes of $.3 million in 2013 compared with a loss before taxes of $.5 million in 2012. The improvement in 2013 compared with 2012 was primarily due to the increase in the average number of members, partially offset by an increase in employee related costs. The ability to attract new members and retain members is very important to the success of the golf and related operations segment. Avalon is continually using different marketing strategies to attract and retain members, such as local television advertising and/or various membership promotions. A significant decline in members could adversely impact the financial results of the golf and related operations segment. General Corporate Expenses General corporate expenses were $3.0 million in 2013 compared with $2.8 million in 2012. The increase is primarily due to increased legal expenses and the accumulated net changes in various administrative expenses. Net Income (loss) Avalon recorded net income of $.4 million in 2013 compared with a net loss of $.3 million in 2012. Excluding the effect of state income tax provisions and some minor tax credits, Avalon’s overall effective tax rate was 0% for 2013 and 2012. The overall effective tax rate is different than statutory rates primarily due to a change the valuation allowance. As such, Avalon’s income tax provision in 2013 and benefit in 2012 were offset by a change in the valuation allowance. A valuation allowance has been provided when it is more likely than not that the deferred tax assets relating to certain federal and state loss carryforwards will not be realized. Avalon continues to maintain a valuation allowance against the majority of its deferred tax amounts until it is evident that the deferred tax asset will be utilized in the future. Trends and Uncertainties In the ordinary course of conducting its business, Avalon becomes involved in lawsuits, administrative proceedings and governmental investigations, including those relating to environmental matters. Some of these proceedings may result in fines, penalties or judgments being assessed against Avalon which, from time to time, may have an impact on its business and financial condition. Although the outcome of such lawsuits or other proceedings cannot be predicted with certainty, management assesses the probability of loss and accrues a liability as appropriate. Avalon does not believe that any uninsured ultimate liabilities, fines or penalties resulting from such pending proceedings, individually or in the aggregate, will have a material adverse effect on its liquidity, financial position or results of operations. 5 Avalon Holdings Corporation and Subsidiaries The federal government and numerous state and local governmental bodies are continuing to consider legislation or regulations to either restrict or impede the disposal and/or transportation of waste. A portion of Avalon’s waste brokerage and management services revenues is derived from the disposal and/or transportation of out-of-state waste. Any law or regulation restricting or impeding the transportation of waste or the acceptance of out-of-state waste for disposal could have a negative effect on Avalon. Avalon’s waste brokerage and management services business obtains and retains customers by providing services and identifying cost-efficient disposal options unique to a customer’s needs. Consolidation within the solid waste industry has resulted in reducing the number of disposal options available to waste generators and may cause disposal pricing to increase. Avalon’s waste brokerage and management services business may not be able to pass these price increases onto some of its customers, which, in turn, may adversely impact Avalon’s future financial performance. A significant portion of Avalon’s business is generated from waste brokerage and management services provided to customers that are not subject to long-term contracts. In light of current economic, regulatory and competitive conditions, there can be no assurance that Avalon’s current customers will continue to transact business with Avalon at historical levels. Failure by Avalon to retain its current customers or to replace lost business could adversely impact the future financial performance of Avalon. Avalon’s captive landfill management business is dependent upon a single customer as its sole source of revenue. If the captive landfill management business is unable to retain this customer, Avalon’s future financial performance could be adversely impacted. Economic challenges throughout the industries served by Avalon may result in payment defaults by customers. While Avalon continuously endeavors to limit customer credit risks, customer-specific financial downturns are not controllable by management. Significant customer payment defaults would have a material adverse impact upon Avalon’s future financial performance. The Avalon Golf and Country Club has golf courses and clubhouses at each of its three facilities. The Squaw Creek and Sharon facilities each have a swimming pool, a fitness center and dining and banquet facilities. The Squaw Creek facility also has tennis courts, while the Sharon facility provides massage and spa services. The Avalon Golf and Country Club competes with many public courses and country clubs in the area. Although the golf courses continue to be available for use by the general public, the primary source of revenues will be generated by the members of the Avalon Golf and Country Club. Avalon believes that the combination of its three facilities will result in additional memberships in the Avalon Golf and Country Club. The ability to retain current members and attract new members has been an ongoing challenge. Although Avalon has been able to increase the number of members of the Avalon Golf and Country Club, as of December 31, 2013, Avalon has not attained its membership goals. There can be no assurance as to when such goals will be attained and when the golf and related operations will ultimately become profitable. Avalon is continually using different marketing strategies to attract new members, such as local television advertising and various membership promotions. A significant decline in members could adversely affect the future financial performance of Avalon. All three of Avalon’s golf course operations currently hold liquor licenses for their respective facilities. If, for some reason, any one of these facilities were to lose its liquor license, the financial performance of the golf and related operations would be adversely affected. Avalon’s operations are somewhat seasonal in nature since a significant portion of those operations are primarily conducted in selected northeastern and midwestern states. Additionally, Avalon’s golf courses are located in northeast Ohio and western Pennsylvania and are significantly dependent upon weather conditions during the golf season. As a result, Avalon’s financial performance is adversely affected by adverse weather conditions. 6 Avalon Holdings Corporation and Subsidiaries Inflation Impact Avalon has not entered into any long-term fixed price contracts that could have a material adverse impact upon its financial performance in periods of inflation. In general, management believes that rising costs resulting from inflation could be passed on to customers; however, Avalon may need to absorb all or a portion of these cost increases depending upon competitive conditions at the time. Critical Accounting Policies The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires management to make judgments, assumptions, and estimates that affect reported amounts. Significant accounting policies used in the preparation of Avalon’s Consolidated Financial Statements are described in Note 2 to the consolidated financial statements. Estimates are used when accounting for, among other things, the allowance for doubtful accounts, asset impairments, compensation costs relating to stock options granted, contingencies and administrative proceedings, environmental matters and taxes. The majority of Avalon’s accounts receivable is due from industrial and commercial customers. Credit is extended based on an evaluation of a customer’s financial condition and, generally, collateral is not required. Accounts receivable are stated at amounts due from customers, net of an allowance for doubtful accounts. Accounts receivable outstanding longer than the contractual payment terms are considered past due. Avalon determines its allowance by considering a number of factors, including the length of time trade accounts receivable are past due, Avalon’s previous accounts receivable loss history, the customer’s current ability to pay its obligation to Avalon and the condition of the general economy and the industry as a whole. Bankruptcy or economic challenges of a particular customer represent uncertainties that are not controllable by management. If management’s assessments change due to different assumptions or if actual collections differ from management’s estimates, future operating results could be impacted. Avalon writes off accounts receivable when they become uncollectible. Payments subsequently received on such receivables are credited to the allowance for doubtful accounts, or to income, as appropriate under the circumstances. Avalon recognizes share-based compensation expense related to stock options issued to employees and directors. Avalon estimates the fair value of the stock options granted using a Monte Carlo simulation. The Monte Carlo simulation was selected to determine the fair value because it incorporates six minimum considerations; 1) the exercise price of the option, 2) the expected term of the option, taking into account both the contractual term of the option, the effects of employees’ expected exercise and post-vesting employment termination behavior, as well as the possibility of change in control events during the contractual term of the option agreements, 3) the current fair value of the underlying equity, 4) the expected volatility of the value of the underlying share for the expected term of the option, 5) the expected dividends on the underlying share for the expected term of the option and 6) the risk-free interest rate(s) for the expected term of the option. The expected term, or time until the option is exercised, is typically based on historical exercising behavior of previous option holders of a company’s stock. Due to the fact that the first options granted were in 2010 and 2011 and at that time, no historical exercising behavior was available, we estimated the expected term of each award to be half the maximum term. Avalon amortizes the fair value of the stock options over the expected term or requisite service period. If accelerated vesting occurs based on the market performance of Avalon’s common stock, the compensation costs related to the vested stock options that have not previously been amortized are recognized upon vesting. Certain events or changes in circumstances may indicate that the recoverability of the carrying value of long-lived assets should be assessed. Such events or changes may include a significant decrease in market value, a significant change in the business climate in a particular market, or a current-period operating or cash flow loss combined with historical losses or projected future losses. If an event occurs or changes in circumstances are present, Avalon estimates the future cash flows expected to result from the use of the applicable groups of long-lived assets and their eventual disposition. If the sum of the expected future cash flows (undiscounted and without interest charges) is less than the carrying value, Avalon would recognize an impairment loss to the extent the carrying value of the groups of long-lived assets exceeds their fair value. Avalon would determine the fair value by using quoted market prices, if available, for such assets; or if quoted market prices are not available, Avalon would discount the expected estimated future cash flows. 7 Avalon Holdings Corporation and Subsidiaries The ability to accurately predict future cash flows may impact the determination of fair value. Avalon’s assessments of cash flows represent management’s best estimate at the time of the impairment review. Avalon estimates the future cash flows expected to result from the use and, if applicable, the eventual disposition of the assets. The key variables that management must estimate include, among other factors, sales, costs, inflation and capital spending. Significant management judgment is involved in estimating these variables and they include inherent uncertainties. If different cash flows had been estimated in the current period, the value of the long-lived assets could have been materially impacted. Furthermore, Avalon’s accounting estimates may change from period to period as conditions in markets change, and this could materially impact financial results in future periods. When Avalon concludes that it is probable that an environmental liability has been incurred, a provision is made in Avalon’s financial statements for Avalon’s best estimate of the liability based on management’s judgment and experience, information available from regulatory agencies, and the number, financial resources and relative degree of responsibility of other potentially responsible parties who are jointly and severally liable for remediation of that site, as well as, the typical allocation of costs among such parties. If a range of possible outcomes is estimated and no amount within the range appears to be a better estimate than any other, then Avalon provides for the minimum amount within the range, in accordance with generally accepted accounting principles. The liability is recognized on an undiscounted basis. Avalon’s estimates are revised, as deemed necessary, as additional information becomes known. Such revisions may impact future operating results. Although Avalon is not currently aware of any environmental liability, there can be no assurance that in the future an environmental liability will not occur. Avalon recognizes deferred tax assets and liabilities based on differences between financial statement carrying amounts and the tax bases of assets and liabilities. Avalon also records tax benefits when it believes that it is more likely than not that the benefit will be sustained by the tax authority. Avalon regularly reviews its deferred tax assets for recoverability and establishes a valuation allowance based upon historical taxable income, projected future taxable income and the expected timing of the reversals of existing temporary differences to reduce its deferred assets to the amount that it believes is more likely than not to be realized. Avalon has considered future taxable income in assessing the need for the valuation allowance. The $2,141,000 of deferred tax liabilities will reverse in the same period and jurisdiction and is of the same character as the temporary differences giving rise to the $2,149,000 of deferred tax assets. Avalon has not provided a valuation allowance on the amount of deferred tax assets that it estimates will be utilized as a result of these reviews. The net deferred tax asset of $8,000 as of December 31, 2013 is likely to be utilized upon the filing of certain state tax returns. If future taxable income is less than the amount that has been assumed in assessing the recoverability of the deferred tax assets, then an increase in the valuation allowance will be required, with a corresponding increase to income tax expense. Likewise, should Avalon ascertain in the future that it is more likely than not that deferred tax assets will be realized in excess of the net deferred tax assets, all or a portion of the $942,000 valuation allowance as of December 31, 2013, would be reversed as a benefit to the provision for income taxes in the period such determination was made. 8 Avalon Holdings Corporation and Subsidiaries Consolidated Balance Sheets (in thousands, except for share data) December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $168 in 2013 and $166 in 2012 Prepaid expenses Refundable income taxes 3 9 Other current assets Total current assets Property and equipment, Leased property under capital leases, net Noncurrent deferred tax asset 8 8 Other assets, net Total assets $ $ Liabilities and Equity Current Liabilities: Current portion of obligations under capital leases $ 56 $ 2 Accounts payable Accrued payroll and other compensation Accrued income taxes 1 2 Other accrued taxes Deferred revenues 2,265 Other liabilities and accrued expenses Total current liabilities Obligations under capital leases Asset retirement obligation 75 — Contingencies and commitments — — Equity: Avalon Holdings Corporation Shareholders’ Equity: Class A Common Stock, $.01 par value, one vote per share; authorized 10,500,000 shares; issued and outstanding 3,191,100 shares at December 31, 2013 and December 31, 2012 32 32 Class B Common Stock, $.01 par value, ten votes per share; authorized 1,000,000 shares; issued and outstanding 612,231 shares at December 31, 2013 and December 31, 2012 6 6 Paid-in capital Accumulated deficit ) ) Total Avalon Holdings Corporation Shareholders’ Equity 40,420 Non-controlling interest in subsidiary 3,050 — Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 9 Avalon Holdings Corporation and Subsidiaries Consolidated Statements of Operations (in thousands, except for per share amounts) Year Ended December 31, Net operating revenues $ $ Costs and expenses: Costs of operations Depreciation and amortization Selling, general and administration expenses Operating income (loss) ) Other income (expense): Interest expense ) ) Interest income 1 2 Other income, net Income (loss) before income taxes ) Provision for income taxes 97 71 Net income (loss) $ $ ) Net income (loss) per share –basic $ $ ) Net income (loss) per share –diluted $ $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes to consolidated financial statements. 10 Avalon Holdings Corporation and Subsidiaries Consolidated Statements of Cash Flows (in thousands) Year Ended December 31, Operating activities: Net income (loss) $ $ ) Reconciliation of net income (loss) to cash provided by (used in) operating activities: Depreciation Compensation costs – stock options 118 Provision for losses on accounts receivable 18 50 Gain from disposal of property and equipment ) (7 ) Change in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) (6 ) Refundable income taxes 6 (7 ) Other current assets ) ) Other assets, net (4 ) ) Accounts payable 86 ) Accrued payroll and other compensation 63 ) Accrued income taxes (1 ) ) Other accrued taxes 4 43 Deferred revenues 85 75 Other liabilities and accrued expenses ) 18 Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from disposal of property and equipment 25 43 Net cash used in investing activities ) ) Financing activities: Proceeds from subsidiary private placement offering 3,050 — Principal payments on capital lease obligations ) (2 ) Contribution to paid-in capital 7 — Net cash provided by (used in) financing activities (2 ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental disclosures of cash flow information: Significant non-cash operating and investing activities: Capital expenditures included in accounts payable at December 31, 2013 $ $ — Asset retirement obligation $ 75 $ — Significant non-cash investing activities and financing activities: Capital lease obligations incurred $ 280 $ — Cash paid during the year for interest expense $ 22 $ 13 Cash received during the year as interest income $ 1 $ 2 For supplemental cash flow information regarding income taxes, see Note 6. See accompanying notes to consolidated financial statements. 11 Avalon Holdings Corporation and Subsidiaries Consolidated Statements of Shareholders’ Equity (in thousands) For The Two Years Ended December 31, 2013 Shares Common Stock Paid-in Accumulated Total Avalon Shareholder Non-controlling Interest in Class A Class B Class A Class B Capital Deficit Equity Subsidiary Total Balance at January 1, 2012 $ 32 $ 6 $ $ ) $ $ — $ Stock options – Compensation costs — Net loss — ) ) — ) Balance at December 31, 2012 $ 32 $ 6 $ $ ) $ $ — $ Stock options – Compensation costs — Investment in subsidiary from accredited investors — Contribution to paid-in capital — 7 — 7 — 7 Net income — Balance at December 31, 2013 $ 32 $ 6 $ $ ) $ $ $ See accompanying notes to consolidated financial statements. 12 Avalon Holdings Corporation and Subsidiaries Notes to Consolidated Financial Statements Note 1. Description of the Business Avalon Holdings Corporation (“Avalon”) was formed on April 30, 1998 as a subsidiary of American Waste Services, Inc. (“AWS”). On June 17, 1998, AWS distributed, as a special dividend, all of the outstanding shares of capital stock of Avalon to the holders of AWS common stock on a pro rata and corresponding basis. Avalon provides waste management services to industrial, commercial, municipal and governmental customers in selected northeastern and midwestern U.S. markets and manages a captive landfill for an industrial customer. In addition, Avalon owns the Avalon Golf and Country Club, which has golf courses and clubhouses at each of its three facilities. The Squaw Creek and Sharon facilities each have a swimming pool, a fitness center and dining and banquet facilities. The Squaw Creek facility also has tennis courts, while the Sharon facility offers massage and spa services. Avalon also owns and operates a travel agency. On July 18, 2013 Avalon, through a wholly owned subsidiary, received two permits to drill, construct and operate two salt water injection wells. In August 2013, Avalon created a new Ohio limited liability company, AWMS Holdings, LLC, to act as a holding company to form and own a series of wholly owned subsidiaries that will own and operate salt water injection wells and facilities (together the “facilities”). AWMS Holdings, LLC, will offer investment opportunities to accredited investors by selling membership units of AWMS Holdings, LLC through private placement offerings. The monies received from these offerings, along with internally contributed capital, will be used to construct the facilities necessary for the operation of salt water injection wells. American Water Management Services, LLC, a wholly owned subsidiary of Avalon, will manage the operations, be responsible for the marketing and sales function and make all the decisions regarding the well operations for a percentage of the gross revenues. As a result of the private placement offerings, Avalon may not be the majority owner of AWMS Holdings, LLC; however, due to the managerial control of American Water Management Services, LLC, the financial statements of AWMS Holdings, LLC and subsidiaries will be included in the Avalon consolidated financial statements. At December 31, 2013, Avalon owned approximately 50% of AWMS Holdings, LLC. Avalon, through a wholly owned subsidiary, made an initial capital contribution of $3.0 million which included cash and certain well assets, including the permits, in exchange for membership units of AWMS Holdings, LLC. In October 2013, AWMS Holdings, LLC began accepting subscriptions, through a private placement offering to accredited investors, for the purchase of membership units in AWMS Holdings, LLC. The private placement offering is expected to raise $3.5 million. At December 31, 2013, AWMS Holdings, LLC had received $3.05 million from the sale of membership units to accredited investors with an additional $.35 million being received in the first two months of 2014. The monies raised through the private placement offering plus cash contributed by Avalon will be used to construct the facilities necessary for the operation of two salt water injection wells. If additional monies are needed to complete construction of the facilities, AWMS Holdings, LLC will offer additional membership units in order to raise the required funds. If necessary, Avalon will purchase any unsold membership units. Construction of the facilities commenced in the fourth quarter of 2013. The wells are expected to be operational by the end of the first quarter of 2014. Note 2. Summary of Significant Accounting Policies The significant accounting policies of Avalon, which are summarized below, are consistent with accounting principles generally accepted in the United States and reflect practices appropriate to the businesses in which they operate. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain prior year amounts have been reclassified to be consistent with the 2013 presentation. Subsequent Events Avalon evaluated subsequent events for potential recognition and disclosure through the date the financial statements were issued. Principles of consolidation The consolidated financial statements include the accounts of Avalon, its wholly owned subsidiaries and those companies in which Avalon has managerial control. All significant intercompany accounts and transactions have been eliminated in consolidation. 13 Avalon Holdings Corporation and Subsidiaries Cash and cash equivalents Cash and cash equivalents include money market instruments that are stated at cost, which approximate market value. Investments with original maturities of three months or less from date of purchase are considered to be cash equivalents for purposes of the Consolidated Statements of Cash Flows and Consolidated Balance
